Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 April 2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Claims 1-7 & 16-17 in the reply filed on 10/06/2020 is acknowledged.  The traversal is on the grounds that there is no serious search burden, promotion of compact prosecution, and promotion of search optimization. This is not found persuasive because the different apparatuses (i.e. inventions) would require a different field of search (e.g., searching different classes/subclasses {as stated in the Restriction mailed 9/16/2020} or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Degen-Braun et al. (E.P. Patent No. 2,875,762 hereinafter Degen-Braun) in view of Arnett et al. (U.S. Publication 2014/0247686 hereinafter Arnett) in further view of Carsten et al. (Chinese Patent No. 102334925A hereinafter Carsten). A machine translation of the description of Carsten was utilized and is attached.

Regarding Claim 1, Degen-Braun teaches a stirring vessel (abstract, mixing vessel 4) for an electric motor operated kitchen appliance ([0002] first three sentences), comprising a stirring vessel (abstract, mixing vessel 4) having a vessel bottom (abstract, mixing vessel bottom 5) with a bottom opening (figure 2 central opening 25) for accommodating a stirrer (abstract, removable agitator 6) that 
Degen-Braun is silent regarding wherein the opening contour has a plurality of second positioning recesses, wherein the number of the first positioning recesses and the number of the second positioning recesses is identical, and wherein each second positioning recess is embodied in the circumferential direction between two of the first positioning recesses and which protrudes with a second radial length difference (ΔL2) beyond the smallest radius (Rmin) of the opening contour, which second radial length difference (ΔL2) is smaller than the first radial length difference (ΔL1), and wherein the second radial length difference (ΔL2) is smaller than 2 mm, so that the second radial length difference (ΔL2) differs only minimally from the smallest radius (Rmin) of the opening contour, but is sufficiently long so as to assist finding a correct installation position of the stirrer in the stirring vessel. 
Arnett teaches wherein the opening contour has a plurality of second positioning recesses, wherein the number of the first positioning recesses and the number of the second positioning recesses is identical, and wherein each second positioning recess is embodied in the circumferential direction between two of the first positioning recesses and which protrudes with a second radial length difference (ΔL2) beyond the smallest radius (Rmin) of the opening contour, which second radial length difference (ΔL2) is smaller than the first radial length difference (ΔL1) ([0045]: “The first and second recessed portions may be configured such that the different tabs are selectively and operatively engageable with such first and second recessed portions. The first recessed portion may be shaped and sized such that a plurality of first and second positioning recesses, wherein the number are identical and wherein each second positioning recess is embodied in the circumferential direction between two of the first positioning recesses …]).
Degen-Braun and Arnett are analogous in the field of electric motor operated kitchen appliances comprising stirring vessels and stirrers, with stirring from the bottom. It would have been obvious to one of ordinary skill in the art to modify the recesses of Degen-Braun with the opening contour has a plurality of second positioning recesses, wherein the number of the first positioning recesses and the number of the second positioning recesses is identical, and wherein each second positioning recess is embodied in the circumferential direction between two of the first positioning recesses and which protrudes with a second radial length difference (ΔL2) beyond the smallest radius (Rmin) of the opening contour, which second radial length difference (ΔL2) is smaller than the first radial length difference (ΔL1) of Arnett in order to help align the agitator/stirrer in a specific configuration (Arnett [0045]). 
Carsten teaches wherein the second radial length difference (ΔL2) is smaller than 2 mm, so that the second radial length difference (ΔL2) differs only minimally from the smallest radius (Rmin) of the opening contour, but is sufficiently long so as to assist finding a correct installation position of the stirrer in the stirring vessel (figure 3 & [0070] & [0066]: the height of protrusion 15 is 0.4 – 0.5 mm and the gap between the protruding tip 15 and accommodating area 19 is in the range of 0.1 – 1 mm which leads to recesses less than 2 mm [applying this teaching to every other recess of ΔL2 of modified Degen-Braun leads to a reading on the second radial length difference (ΔL2) is smaller than 2 mm, so that the second radial length difference (ΔL2) differs only minimally from the smallest radius (Rmin) of the opening contour …]). 
second radial length difference (ΔL2) is smaller than 2 mm, so that the second radial length difference (ΔL2) differs only minimally from the smallest radius (Rmin) of the opening contour, but is sufficiently long so as to assist finding a correct installation position of the stirrer in the stirring vessel of Cartsen in order to transmit torque without relative rotational displacement between the connecting driving member 14 and the connecting member 18 (Carsten [0074]).

Regarding Claim 2, modified Degen-Braun teaches the stirring vessel (abstract, mixing vessel 4) according to claim 1, wherein the vessel bottom (abstract, mixing vessel bottom 5) has exactly three first positioning recesses (per modification of Claim 1, figure 2 central opening 25 contour K started with 6 identical recesses {[0006] fifth sentence down} now has two different sized recesses alternating in the circumferential direction totaling three first positioning recesses). 

Regarding Claim 3, modified Degen-Braun teaches the stirring vessel (abstract, mixing vessel 4) according to claim 1, wherein the vessel bottom (abstract, mixing vessel bottom 5) has exactly three second positioning recesses (per modification of Claim 1, figure 2 central opening 25 contour K started with 6 identical recesses {[0006] fifth sentence down} now has two different sized recesses alternating in the circumferential direction totaling three second positioning recesses).

Regarding Claims 4, modified Degen-Braun teaches the stirring vessel (abstract, mixing vessel 4) according to claim 1, wherein the first radial length difference (ΔL1) ([0049] last two sentences & Figure 

Regarding Claim 5, modified Degen-Braun teaches the stirring vessel (abstract, mixing vessel 4) according to claim 1, wherein the first radial length difference (ΔL1) is larger than 2mm ([0049] last two sentences & Figure 4 element 24 and Figure 5 element b; these citations refer to fixing projections on a stirrer [3 to 4 mm], however the projections mate with the recesses of the vessel bottom opening contour as per [0052]; by definition the recesses must be equal or bigger in size to the projections). 

Regarding Claim 7, Degen-Braun is silent on the specific size of the vessel bottom’s opening contour.
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size of the contour to accommodate the blade assembly in order to better secure the stirrer to the specific vessel base since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claim 16, modified Degen-Braun teaches the stirring vessel (abstract, mixing vessel 4) according to Claim 1, further comprising a stirrer (abstract, agitator 6) having a plurality of positioning protrusions (figure 5 rotation blocking projections 20) embodied on a circumferential surface of the stirrer one behind the other in a circumferential direction (figure 5 rotation blocking projections 20), wherein a plurality of first positioning protrusions (figure 5 rotation blocking projections 20) of the circumferential surface protrude with a first radial length difference (ΔL1) beyond a smallest radius (Rmin) of the circumferential surface (figure 5 rotation blocking projections 20 protrude radially past the circumferential surface), and wherein the circumferential surface has at least one second positioning protrusion (figure 5 fixing projection 19), which is embodied in the circumferential direction between two of the first positioning protrusions (figure 5 fixing projections 19 are on the same hexagonal side as rotation blocking projections 20 but also in between two adjacent rotation blocking projections 20), and wherein the at least one second positioning protrusion (figure 5 fixing protrusion 19) protrudes with a second radial length difference (ΔL2) beyond the smallest radius (Rmin) of the circumferential surface (figure 7 fixing protrusions 19 extend radially past the circumferential surface), which second radial length difference (ΔL2) is smaller than the first radial length difference (ΔL1) ([0007] first sentence and second to last sentence), wherein the first positioning protrusion (figure 5 rotation blocking projections 20) corresponds to the first positioning recess (figure 2 recesses of central opening 25) in such a way that the first positioning protrusion (figure 5 rotation blocking projections 20) completely fills the first positioning recess ([0053] – [0054]’s first sentence), and wherein the second positioning protrusion (figure 5 fixing protrusion 19) corresponds to the second positioning recess (figure 2 recesses of central opening 25) in such a way that the second positioning protrusion (figure 5 fixing protrusion 19) completely fills the second positioning recess ([0053] – [0054]’s first sentence & [0078] together are considered a reading on the second positioning protrusions completely filling the second positioning recesses. Specifically the positioning recesses of contour K [i.e. central opening 25] are completely filled 

Regarding Claim 17, Degen-Braun teaches an electric motor operated kitchen appliance ([0002] first three sentences) comprising: a base unit (figure 1 control panel 3 is part of base unit), a stirring vessel (abstract, mixing vessel 4) according to Claim 1, the stirring vessel (abstract, mixing vessel 4) being configured to be connected to the base unit (figure 1, mixing vessel 4 connected to base unit), and a stirrer (abstract, agitator 6) that is configured to be inserted into the bottom opening (figure 2 central opening 25) of the vessel bottom (figure 12 vessel bottom 5) of the stirring vessel (figure 12 agitator 6 mated with vessel bottom 5).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should Claim 2 be found allowable, Claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 

Response to Arguments
Applicant's arguments filed 2 April 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the second radial length difference is smaller than 2 mm, would NOT be obvious to one of ordinary skill in the art has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s second argument of Arnett not being analogous to Degen-Braun is not found persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Both references are dealing with kitchen blenders that are driven from the bottom side of the container. Furthermore, the instant case and both references share these CPC subclasses: A47J43/046 & A47J43/0716, emphasizing the analogous nature of the reference material.
Applicant’s third argument of Arnett not teaching a radial length difference between recessed portions, with them having a different width, but the same radial length is not found persuasive because applying broadest reasonable interpretation to Arnett’s teaching of “the first recessed portion may be shaped and sized such that only the first tab may be capable of operatively engaging it. Similarly, the second recess portion may be shaped and sized such that only the second tab is operatively 
Applicant’s fourth argument of non-obviousness to one of ordinary skill in the art to SHORTEN a recess is not considered persuasive as Arnett teaches changing the size and shape of the second recess so only the second tab may engage it. The purpose here is to differentiate between the tabs, not to better secure the tabs. Applying broadest reasonable interpretation to one of ordinary skill in the art means including increasing or decreasing radial length as it pertains to changing shape or size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GREGORY Y HUAN/Examiner, Art Unit 1774                   

/ANSHU BHATIA/Primary Examiner, Art Unit 1774